Citation Nr: 1423372	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-17 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to April 2, 2013, and a rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to April 2011. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, with an initial rating of 30 percent.  In March 2012, the RO increased the rating to 50 percent, effective the date of service connection.  In June 2013, the RO increased the rating to 70 percent, effective April 2, 2013.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Since the May 2011 effective date of service connection, the Veteran has had severe PTSD symptoms such as suicidal ideation, near-continuous depression affecting the ability to function appropriately and effectively, impaired impulse control with some periods of violence, and deficiencies in most areas including work, family relations, judgment, and mood.

2.  At no point has the Veteran's PTSD symptomatology been of the nature or severity of those producing total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no greater, for PTSD prior to April 2, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the award of service connection for PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided adequate VA examinations of his PTSD in February 2011 and April 2013.  These examinations and their associated reports, along with the other evidence of record, provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, there is no prejudice to the Veteran in adjudicating this appeal, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Analysis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson, 12 Vet. App. 119.  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, a rating of 70 percent, but no greater, is warranted from the May 2011 date of service connection for PTSD.

The April 2, 2013, VA examination report findings, on which the RO based the Veteran's 70 percent rating, include that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and or mood.  Symptoms noted included depressed mood, anxiety, suspiciousness, and near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.   They also included difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and impaired impulse control such as unprovoked irritability with periods of violence.  At the time, the Veteran reported past incidents such as physical altercations with his wife and striking objects when becoming angry or agitated, as well as periodic thoughts of suicide escalating to the point of developing a plan to harm himself.  He also reported active depression symptoms of depressed mood, hopelessness, recurrent crying spells, sleep disruption/fatigue, feelings of guilt, and self-injurious thought content (as recently as two days prior to the examination).  The Veteran's assigned Global Assessment of Functioning (GAF) score was 47.

The April 2013 VA examiner's opinion is persuasive.  It was provided by a mental health professional and was based on review of the claims file and the given history and symptomatology of the Veteran, which has consistently been found to be reliable by treating and examining mental health providers.

Furthermore, particularly given that the examiner's opinion was based on history provided by the Veteran and a review of the record, the Veteran's PTSD symptoms do not appear to have worsened as of the time of the April 2013 VA examination.  Rather, it appears that his PTSD symptoms, as assessed by the examiner in April 2013, have been present from the date of service connection.  Private treatment records dated from May to October 2010 reflect that in May 2010 the Veteran was hospitalized for over 12 weeks for threatening to kill himself in front of his wife while holding a gun.  Subsequent treatment records reflect off and on periods of suicidal ideation, as reflected in a March 2011 private treatment record.  Such treatment records are also consistent with the April 2013 VA examiner's assessment of severe PTSD symptoms including near-continuous depression affecting the ability to function appropriately and effectively, and deficiencies in most areas including work, family relations, judgment, and mood.  

During the appeals period, there have been times such as during August 2011 to September 2011 and March to September 2012 VA treatment, where the Veteran's PTSD symptoms seem to be lessened, and where he has been noted to have no suicidal ideation and only on and off depression symptoms.  However, considering the Veteran's overall disability picture during the period in question, and resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 70 percent for PTSD is warranted beginning the May 2011 date of service connection.

The Veteran has not asserted, and the record does not reflect, any of the symptoms associated with a 100 percent rating under DC 9411 or others of similar severity, or that such symptoms have resulted in total occupational and social impairment.  As reflected in his July 2012 substantive appeal, the Veteran asserts that he has deficiencies in work and family relations, severe depression and irritability, suicidal ideation, impaired impulse control, and difficulty adapting to stressful circumstances.  Such symptomatology is reasonably contemplated in the criteria for a 70 percent rating, and is not of the severity of the criteria for a 100 percent rating.  Also, throughout the appeals period, the Veteran has reported being self-employed as a photographer and consultant, and in April 2013 he reported being enrolled in college and working towards an undergraduate degree, with average marks in his classes.

The Veteran's GAF scores have ranged from 45 to 50.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).  These symptoms, such as suicidal ideation and ones of similar severity, are consistent with a 70 percent rating for PTSD, and a 70 percent rating represents serious impairment in occupational and social functioning.  

Also, there are no unusual or exceptional factors in this case warranting referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The assigned 70 percent rating reflects that the Veteran's PTSD is productive of severe impairment in earning capacity.  However, the record does not reflect that the average impairment in earning capacity from his disability would be in excess of that contemplated by the assigned rating.

The Veteran's PTSD has been primarily manifested by suicidal ideation, near-continuous depression affecting the ability to function appropriately and effectively, impaired impulse control with some periods of violence, and deficiencies in most areas including work, family relations, judgment, and mood.  Such manifestations are reasonably contemplated by the schedular criteria for a 70 percent rating under DC 9411, which contemplates psychiatric disability of the nature and severity of that producing such occupational and social impairment, and with symptoms of the nature and severity as the Veteran's.  

Also, the record does not reflect that the Veteran's disability has been productive of marked interference with employment or frequent hospitalizations.  Again, throughout the appeals period, the Veteran has reported being self-employed as a photographer and consultant.  While on April 2013 VA examination he reported a downward trend in his hours worked, he stated that this was the result of his recent enrollment in college classes.  In this regard, there has been no assertion or evidence that the Veteran has been unemployable due to his service-connected PTSD at any time since the May 2011 date of service connection.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, a rating of 70 percent, but no greater, for PTSD prior to April 2, 2013, is warranted, a rating in excess of 70 percent has not been warranted at any time, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating of 70 percent, but no greater, for PTSD, prior to April 2, 2013, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


